HENRIOD, Justice
(concurring):
I concur, believing the State did not prove its charge beyond a reasonable doubt, that defendant did “cultivate and produce” marijuana. “Cultivate” seems to be surplusage and not in the statute.1 One cannot tell whether the jury thought defendant “cultivated” or “produced” or “cultivated and produced.” Assuming it thought defendant “produced” the plant, there is no evidence that he did. Assuming it thought he simply “cultivated” the plant, there is no such offense. Assuming it thought he both “cultivated and produced” the plant, he is not guilty for several reasons: 1) The information is in the conjunctive, and not severable, and defendant should not be convicted of something not in the statute; 2) there is no evidence defendant “produced” the marijuana, and none about his “cultivating” it, — albeit had there been he would not have been guilty *127of a statutory offense; 3) the facts recited in the dissent do not show culpability, except if we take gratuitous facts added but not found in the record nor in the opinion, when it says, after remarking that somebody was certainly cultivating the plants (see footnote), that “They were his plants” and that “he was giving them his attention.”
It is submitted that there are numerous hypotheses indulgable in this case just as consistent with innocence as guilt. An instruction as to this principle should have and perhaps was in substance given, which, if not adhered to by the jury would have resulted in reversible error on conviction. However, in this case, the jury did not have, by way of inference, any alternative but to conclude that the whole backbone of this case was broken perforce by legal undernourishment.
To the contention made in the dissent that the “concurring opinion seems to be unduly technical” because 1) it raises matters not claimed as error on this appeal and never questioned in the trial court” and 2) that anyway “cultivate” and “produce” are synonymous terms:
As to 1): The record reveals the following:
MR. PARK: At this time the state has rested, the defendant moves the court to dismiss this cause as to cultivation and production for the cause and reason that there hasn’t been shown any cultivation or production .
THE COURT: . . . it is true the state of Utah2 does not use the word cultivation. The court hasn’t instructed the jury on the proposed instructions or prepared any instructions with respect to. cultivation . . . . The court is going to take the motion under advisement
And again, counsel for defendant, at the time the parties had rested and were given their opportunities to make exceptions, made the following exception:
MR. PARK: The defendant hereby objects to Instruction No. 133 for the cause and reason that the instruction is inconsistent with the information as it states that the defendant must only knowingly and intentionally produce a controlled substance; said instruction should state that the defendant should knowingly and intentionally cultivate and produce a controlled substance.
I recognize that the defendant did not claim error on appeal as a specific “Point *128on Appeal,” but this case being a criminal case of felony magnitude, involving a possible prison sentence and record, I think defendant’s statement in his brief that “The transcript is devoid of any evidence connecting the defendant with tilling of the soil, planting, watering or fertilizing any marijuana plants,” should be considered as at least an unorthodox but nonetheless intended effort to apprise this court of a matter prejudicial in one degree or another to his interest, based on the differential between improper accusation and any attempt to correct it by a so-called curative instruction.
As to 2) above, a rather strange development appears to have taken place with respect to the meaning of the word “cultivate.” Mr. Justice Ellett is quite right that Webster’s International Dictionary, Second Edition, published in 1945, has as one of its definitions of “cultivate” the words “to produce by culture.” 4 Since that time Mr. Webster has had a change of heart and in his Third Edition, published in 1959, the definition quoted by Mr. Justice Ellett does not appear. This author ventures the suggestion that the phrase was deleted because it was quite irreconcilable with the other supposedly synonymous definitions of “cultivate” as to have caught the lexicographer’s eye. For instance, one of the word’s definitions in both editions is “to loosen or break up the soil about (growing crops or plants) for the purpose of killing weeds.” Marijuana generally has been tagged as a “weed,” so that by the latter definition the charge in the information would have to have been that defendant was “Killing Weeds and Producing Plants” which has no semblance of synonymity as suggested by Mr, Justice Ellett. At any rate, Webster saw fit to correct an abortion of the word, and all we of the majority seek to do is to correct a miscarriage of the charge, and the interment of a highly confusing accusatory procedure, whose memory otherwise might live for quite a spell behind bars after a conviction born of error by the state.
For the dissent to say that any error committed here was harmless in view of the instruction given, — which actually compounded the initial error, — seems to be a conclusion found only in the eyes of the beholder, and not in the statute, nor in the charge found in the eager information, nor in the inadequacy of the instruction, nor in the minds of the veniremen, whose verdict was “we find the defendant GUILTY of the felony of ‘Producing and Cultivating Marijuana’ as charged in the Information on file herein,” nor in the main opinion, nor, frankly, this author believes, in any sufficiency of evidence if presented to a jury under proper charge and proper instructions.

. 58-37-8(1) (a) (i), U.C.A.1953, as amended, facture or dispense . . . ” which says it is unlawful to “Produce, manu-


. It seems obvious that the trial judge was referring to the statute which does not say “cultivation” is part of the offense.


. “You are instructed that . . . it is unlawful and a felony for any person knowingly to produce a controlled substance, in this case marijuana.” (Significantly, the word “cultivate” is left out of the instruction but appears in the information’s charge of the offense.)


. Arguendo, it is assumed that “culture” was related to “cultivate.’